Citation Nr: 1702254	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-40 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post Osgood-Schlatter's disease in left knee with degenerative arthritis (left knee disability) since March 1, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1986.   These matters are before the Board of Veteran's Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, continued a 10 percent rating for the service-connected left knee disability.  In an April 2010 rating decision, the RO awarded a temporary total disability rating for convalescence following surgery on the left knee from January 15, 2010 to February 28, 2010, and continued a 10 percent rating thereafter.  Given the award, the matter on appeal has been recharacterized to reflect entitlement to an increased rating from March 1, 2010.  

In April 2015 correspondence, the Veteran reported that he had to leave his job because of the severity of his bilateral knee disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  As such, a claim for a TDIU has been raised and is considered on appeal.

In August 2015, the Veteran testified before the undersigned during a Board videoconference hearing; a copy of the hearing transcript has been associated with the Veteran's record.  In October 2015 the Board remanded these matters for additional development.

By rating decision dated in July 2016, the RO granted a separate rating for left knee instability and assigned a 10 percent rating effective January 7, 2016.   Because the maximum schedular rating for left knee instability was not assigned, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of entitlement to an increased rating for right knee disability, and entitlement to service connection for anxiety disorder were raised by the Veteran during the August 2015 hearing as well as in an August 2015 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from March 1, 2010 to January 6, 2016, the Veteran's left knee disability has been manifested by arthritis with painful motion; flexion limited to 30 degrees or less or extension limited to 15 degrees or more was not shown; nor was recurrent subluxation or lateral instability shown.  

2.  For the period from January 7, 2016 the Veteran's left knee disability is characterized, at worst, by flexion to 40 degrees and extension at 0 degrees, with degenerative joint disease (DJD); flare-ups and pain on motion causes weakness, fatigability or incoordination and significantly limits functional ability with repeated use over a period of time.  

3.  From January 7, 2016, the Veteran's left knee was also manifested by slight recurrent subluxation or lateral instability.

4.  The evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the period from March 1, 2010 to January 6, 2016 is not warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes (Codes) 5003, 5260, 5261 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent for a left knee disability for the period from January 7, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2016).

3.  An initial rating in excess 10 percent for left knee instability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Code 5257 (2016).

4.  The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in December 2008 (increased rating) and May 2016 (TDIU) VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards. 

Service and VA treatment records have been secured.  The RO arranged for VA examinations in January 2009, July 2010 and January 2016.  The Board notes that the reports of those examination contain sufficient information to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  The RO has substantially complied with the October 2015 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing in April 2015, the undersigned explained what was needed to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration and staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged rating, again may also be assigned, as in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Code 5003.  38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Code 5003.

Knee disability may also be rated under Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited at 45 degrees warrants a 50 percent rating.  Code 5261.  [Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full. Plate II.]  38 C.F.R. § 4.71.

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  Separate ratings may also be assigned where a knee disability includes both compensable limitation of flexion under Code 5260 and compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

In January 2009, the Veteran underwent a VA orthopedic examination for his service-connected left knee disability.  He stated his left knee had become worse.  He was treated with hydrocodone and Motrin.  He had a history of left knee surgeries.  In 1985 he had surgery due to loose body in the left knee; in 1990 he had 2 left knee surgeries-debridement, Osgood Schlatter's and in 1995 he had 2 surgical procedures, arthroscopy and debridement.  The left knee showed no deformity, giving way, instability, weakness, incoordination, or decreased speed of joint motion.  There were no episodes of dislocation or subluxation, locking or effusions.  The Veteran did experience pain, stiffness, swelling and tenderness.  He had flare-ups of joint disease several times a week and 100 percent limitation of motion during flares (he does not bend the left knee due to severe pain).  There were no constitutional symptoms or incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes and he was able to walk more than a quarter of a mile, but less than one mile.  He occasionally used a knee brace; he stated that the knee brace caused more pain.  On physical examination he had an antalgic gait with a slight limp.  There was no other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  He had bony joint enlargement and tenderness of the left knee.  He also had crepitation.  He did not have bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  Left knee flexion was to 120 degrees, and extension was normal at 0 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  The diagnoses were Osgood Schlatter's disease, operated, with residual degenerative joint disease (DJD), left knee tender surgical scar, and no functional impairment of the left knee.

X-rays showed an increase in size of previously seen predominantly horizontal tear of the body of the medial meniscus with extension into the posterior horn.  The posterior root appeared intact.  There was persistent thickening of the patellar tendon likely related to remote debridement and persistent but stable patellofemoral articular cartilage loss.

MRI [magnetic resonance imaging] of the left knee showed the ACL [anterior cruciate ligament], PCL [posterior cruciate ligament], medial collateral and lateral collateral ligaments, the extensor mechanism, and the lateral meniscus were all intact.  The posterior horn of the medial meniscus was truncated anteriorly.  There were partial thickness linear cartilage defects in the femoral trochlea and high signal in the lateral patellar facets articular cartilage.  There was joint effusion, and Hoffa's fat had some low signal within it, likely from prior arthroscopic intervention.

The Veteran's usual occupation was line lead/assembly of computers.  He was employed full-time and had lost no time from work during the last 12-month period.  Pain, however, impacted his occupational activities.  When he was selling relocation/moving contracts in the past, which he performed for 10 years, the job required traveling.  He stated that the left knee became more painful when he traveled on airplanes due to cramped space.  He had increased left knee pain when walking and surveying the houses.  He had increased left knee pain with stair climbing.  His left knee disability had a moderate effect on performing chores, recreation, and traveling.  He had increased left knee pain with extended automobile trips and he avoided kneeling and squatting due to left knee pain.  

On July 2010 VA joint examination, the Veteran reported a history of Osgood-Schlatter disease.  While in service in 1983, he fell and hurt his left knee.  He has had 6 surgeries on his left knee; the most recent in February 2010 when he had a debridement and removal of his medial meniscus.  He reported swelling of the left knee.  There was no history of subluxation or dislocation, locking or giving way of the left knee.  He can stand and walk for 15 minutes.  He stated that walking and standing beyond 15 minutes, and going up and down stairs makes his left knee worse.  His knees flare with increased activity, which lasts until he is able to rest.  Intensity of the flares vary in both knees between mild and severe.  He estimated that his left knee loses 40 percent range of motion with a flare.  On physical examination, left knee flexion was to 90 degrees and extension was to 5 degrees.  There was no change with repetition with the left knee.  There was mild swelling and moderate crepitus.  The left knee was tender to palpation over his patellar tendon and medial joint line.  There was no increased joint warmth.  There was no evidence of ligamentous laxity in either knee.  McMurray test was negative, and he walked with a normal gait, putting equal weight on both legs.  MRI of the left knee from August 2009, as noted above, showed he had chronic tendinosis of the patellar tendon with inferior high signal consistent with mucoid degenerative or partial-thickness tear.  The impressions were bilateral Osgood-Schlatter disease, bilateral knee DJD, left knee meniscal tear and chronic left knee patellar tendinosis.  He reported he experienced difficulty getting up off the toilet seat and difficulty drying his feet.  Travel in a car and an airplane bothered his knees.  He last worked a year and a half ago with relocation services.

In an October 2015 VA outpatient physical therapy evaluation report, the Veteran reported a history of bilateral knee pain, left greater than right.  He reported that he had gotten strength back in his left knee with physical therapy exercises but continues to experience pain and "grapefruit sized" swelling.  On physical examination he had an antalgic gait with decreased stance time on the left verses right.  The assessment regarding the left knee was that testing suggested very significant laxity with varus/valgus stress, suggesting ligamentous compromise.  The Veteran was noted to possibly benefit from stabilizing hinged knee brace to assist with support and stability.  A trial at the time of the therapy session reported at least 70 percent improvement in symptoms of laxity.  The Veteran was issued knee braces  X-rays impressions from June 2015 shows tricompartmental spurring bilaterally, similar to prior with left knee medial compartment joint space narrowing and loss of normal valgus angulation, and bilateral thickening of the patellar tendons, which can be seen with tendinosis.  

On January 2016 VA knee and lower leg conditions examination, the Veteran reported that pain of his left knee was aggravated with prolonged sitting, lying in bed, walking, and standing.  He was most comfortable with his knee extended to about 30 degrees, but the pain was constant.  Current treatment consists of bracing and hydrocodone as needed.  During flare-ups, he had difficulty with prolonged sitting, standing, lying in bed and walking.  He described having functional impairment with prolonged sitting, standing, walking and lying in bed.  Range of motion testing revealed flexion to 40 degrees and extension to 0 degrees.  Range of motion contributed to functional loss in that the Veteran had difficulty sitting with his knee flexed and difficulty getting up from a sitting position.  Pain caused functional loss when demonstrating flexion and extension.  There was localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of crepitus.  He was able to perform repetitive use testing with at least 3 repetitions; there was no additional functional loss or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Specifically, pain and weakness caused functional loss.  Left knee muscle strength was 4/5 with forward flexion and extension.  There was a reduction in muscle strength.  There was muscle atrophy due to the left knee disability; the circumference of the left quadriceps was 51 centimeters (normal side was 52.5 centimeters).  There was no ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Lachman's and posterior drawer tests were normal.  Lateral instability was normal.  Medial instability was 0 to 5 millimeters.  He had a meniscus (semilunar cartilage) condition with symptoms of meniscal tear, frequent episodes of joint pain and joint effusion.  He used a brace regularly.  Due to the Veteran's left knee disability, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the left knee showed arthritis.  The diagnoses were left knee meniscal tear and left knee joint osteoarthritis.  A November 2015 MRI revealed tricompartmental cartilaginous degenerative changes with interval slight worsening in the medial and patellofemoral compartments, and postsurgical meniscectomy changes in the left knee.  There was no acute meniscal or ligamentous injury.  Also shown were mild to moderate osteoarthritis with osteophytosis.  He stated he had not worked in almost 5 years.  He was a director of relocation services.  That job required frequent flying which was very difficult for the Veteran.  

Lay statements from family members and a friend of the Veteran state essentially that the Veteran is no longer able to lead the active lifestyle he once lived and walks with a dysfunctional gait pattern due to bilateral knee pain and instability in the left knee.  

From March 1, 2010 to January 6, 2016

The Veteran had a temporary total 100 percent rating from January 15, 2010 to February 28, 2010, and therefore, consideration of an increased rating is not necessary during this period.

The Veteran contends that his current service-connected left knee disability is much worse than his current 10 percent rating reflects.  His left knee is rated 10 percent from March 1, 2010 to January 6, 2016 under Codes 5260-5003.  There is no evidence of record for the period under consideration that shows the next higher (20 percent) rating is warranted for the Veteran's left knee disability under Code 5260-5003.  To assign a 20 percent rating for arthritis (Code 5003) it must be shown by x-ray evidence that there is involvement of two or more major joints with occasional incapacitating exacerbations; such is not shown in the record.  Nor has flexion of the left knee, during the stated period, been limited to 30 percent or less to warrant a 20 percent rating under Code 5260.  Nor has extension of the left knee, during said period been limited to 15 degrees or more to warrant a 20 percent rating under Code 5261.  Repetitive motion testing revealed no further limitations or restrictions such as weakness, excess fatigability, or incoordination.  Therefore, increased ratings are not warranted for arthritis, or limitation of flexion or extension.  

To assign a 20 percent rating for recurrent subluxation or lateral instability there must be moderate recurrent subluxation-instability verified by objective medical evidence and not only subjective complaints, which is not shown in this case for the period under consideration.  Thus, the Veteran is not entitled to a rating in excess of 10 percent for arthritis, limitation of flexion or extension of the left knee, or instability from March 1, 2010 to January 6, 2016, pursuant to Codes 5003, 5257, 5260, 5261.  

From January 7, 2016

The Veteran asserts that he experiences pain and weakness that causes further functional loss, as well as fatigability or incoordination that significantly limit functional ability with repeated use over a period of time.  The Board has found that the evidence of record demonstrates a disability picture productive of pain, weakness, fatigability or incoordination that significantly limits functional ability with repeated use over a period of time.  Specifically, pain and weakness have caused functional loss as contemplated under DeLuca, 8 Vet. App. at 206-07 from January 7, 2016, the date of VA examination that shows a worsening of the Veteran's left knee disability.  Therefore, the claim for an increased rating for the period from January 7, 2016 for the left knee is granted, and the disability rating for left knee DJD, status post Osgood-Schlatter's disease is increased to 20 percent disabling from January 7, 2016.  

Moreover, the Veteran has been assigned a separate 10 percent rating for left knee instability effective January 7, 2016.  However, the preponderance of the evidence demonstrates that an initial rating in excess of 10 percent for left knee instability is not warranted prior to January 7, 2016.  According to the January 2009 VA joints examination the Veteran reported that he did not have left knee instability or episodes of dislocation or subluxation.  Objective examination also revealed there was no left knee instability.  On July 2010 VA joints examination, the Veteran reported he had no history of subluxation or dislocation, and on physical examination there was no evidence of ligamentous laxity of the left knee.  The October 2015 VA physical therapy report notes that the left knee suggests very significant laxity with varus/valgus stress, and suggest the Veteran may benefit from a stabilizing hinged knee brace.  The Board notes, however, that this report does not confirm actual instability that is more than slight in degree, and there is no corresponding suggestion from evidence dated on or after January 7, 2016.  Overall the Board finds the Veteran's left knee symptomatology with respect to instability is consistent with slight left knee impairment under Code 5257.  Thus an initial rating in excess of 10 percent for left knee instability is not warranted

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds that the degree of disability shown for the respective periods under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

TDIU

During the August 2015 Board videoconference hearing, the Veteran testified that he had to leave his job because of the severity of his bilateral knee disability (prior to the hearing, he raised the issue of a TDIU in correspondence received at the RO in April 2015).  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. 447.  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.   Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

The Veteran is service connected for left knee scar rated 10 percent disabling; right knee DJD rated 10 percent disabling; left knee DJD rated 20 percent disabling(as of this decision); and left knee instability rated 10 percent disabling.  The Veteran's combined schedule rating is 50 percent and therefore does not meet the threshold requirements and is not entitled to a TDIU under 38 C.F.R. § 4.16(a).  The remaining issue is whether he is entitled to a TDIU under 38 C.F.R. § 4.16(b).

In his May 2016 application for increased compensation based on unemployability the Veteran noted that his left and right knees prevent him from securing or following any substantially gainful occupation.  He last worked in 2010 as a salesman (temporary staffing business).  Prior to 2010 he worked in sales for various companies starting in 1992.  He indicated on the application that he has 4 years of college and he engaged in leadership and aviation pilot training before he became too disabled to work.  In June 2010 he sought employment as a warehouse manager.  

The January 2009 VA examiner noted that the Veteran's left and right knees disabilities had a significant effect on his usual occupation.  When he was selling relocation/moving contracts (which he performed for 10 years), his knees were painful when he traveled on airplanes and when he walked to survey houses.  He also had increased knee pain with stair climbing.  The January 2016 VA examiner noted that the Veteran's left knee disability precluded him from any physical or sedentary job which requires prolonged standing, negotiating stairs, sitting in tight quarters with knee flexed (including flying), or lifting greater than 20 pounds frequently.  The examiner noted that the Veteran's left knee disability should not prevent sedentary work in which the Veteran is able to sit most of the time with his left knee extended.  His right knee disability and left knee scar should have no significant impact on physical or sedentary work.  

In October 2015 the Board remanded the Veteran's TDIU for referral to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  In a July 2016 supplemental statement of the case, it was determined that the Veteran's case did not present such an unusual disability picture to warrant referral to the Director, Compensation and Pension Service, because the evidence does not show a marked interference with employment or frequent periods of hospitalization due to the service-connected disabilities as to render impractical the application of the regular schedular standards.  
The Board has the authority to review the Director's determination.  However, the objective findings of record, notably the January 2016 examination, clearly weigh against a determination that the service-connected disabilities preclude substantially gainful employment, regardless of the assigned ratings.  The Board has considered the Veteran's contentions.  However, while the Veteran is fully able to observe specific pain and dysfunction from his disabilities, medical expertise is required to ascertain whether service-connected disabilities in and of themselves preclude substantially gainful employment.

Thus, the preponderance of the evidence is against a finding that the Veteran is unemployable on account of service-connected disabilities, and the claim for TDIU is denied.  


ORDER

A rating in excess of 10 percent from March 1, 2010 to January 6, 2016 for left knee disability is denied.

A rating of 20 percent from January 7, 2016 for left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial separate rating in excess of 10 percent for left knee instability is denied.

Entitlement to a TDIU is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


